100 S.E.2d 323 (1957)
247 N.C. 195
Ann Daly Mehegan HARRIS
v.
NACHAMSON DEPARTMENT STORES COMPANY, a corporation.
No. 310.
Supreme Court of North Carolina.
November 20, 1957.
*325 Jones, Reed & Griffin, Kinston, for plaintiff appellant.
Wallace & Wallace, Kinston, for defendant appellee.
RODMAN, Justice.
Plaintiff, to recover, must predicate her right of action on some breach of duty owing to her as an employee or invitee of Red Cross. Jordan v. Miller, 179 N.C. 73, 101 S.E. 550. Her asserted right to recover is particularized in three respects: (1) failure to provide adequate handrails along the sides of the stair; (2) failure to provide adequate lights; and (3) failure to provide adequate janitorial service.
*326 The rental contract imposed no duty to provide rails different from those then in use. There is no suggestion of failure to properly maintain the then existing rails. The fact that the tread of the bottom step extended one inch beyond the end of the rail is not evidence of negligent construction or maintenance. Plaintiff failed to establish her first asserted breach of duty. Carter v. Carolina Realty Co., 223 N.C. 188, 25 S.E.2d 553.
Defendant was under a contractual obligation to maintain the lighting fixtures so that the corridor and stairs could be adequately lighted. There is no evidence which in any manner suggests any defect in fixtures or lack of capacity to properly light the corridor and stair if the existing facilities were put to use by pressing a switch. Defendant was under no obligation to do more than furnish the fixtures. It was not obligated to provide someone to turn the lights off and on to meet plaintiff's needs. Plaintiff failed to establish her second asserted breach of duty.
The rental contract imposed on defendant a duty to provide janitorial services for the halls and stairs. This did not make defendant an insurer. It only imposed on defendant the duty of exercising reasonable diligence in keeping these facilities in a reasonably safe condition. Copeland v. Phthisic, 245 N.C. 580, 96 S.E.2d 697; Lee v. H. L. Green & Co., 236 N.C. 83, 72 S.E.2d 33; Barnes v. Hotel O. Henry Corp., 229 N.C. 730, 51 S.E.2d 180; Pratt v. Great Atlantic & Pacific Tea Co., 218 N.C. 732, 12 S.E.2d 242.
The law imposes liability on the owner of property for injuries sustained by an invitee which are caused by dangerous conditions known, or which should have been known, by the property owner but are unknown and not to be anticipated by the invitee. Copeland v. Phthisic, supra; Hughes v. Anchor Enterprises, Inc., 245 N.C. 131, 95 S.E.2d 577; Revis v. Orr, 234 N.C. 158, 66 S.E.2d 652, 28 A.L.R. 2d 609; 38 Am.Jur. 757; note 25 A.L.R. 1294.
Here plaintiff's evidence discloses her actual knowledge of conditions superior to any actual or imputed knowledge of defendant. She knew that it was or had been raining. She knew that she might find mud or water on the steps under then existing conditions. She knew how much light she had and how much was needed for a safe descent to the street. She knew that additional light, if needed, could be had by the touch of a button. She knew of the other stairway which would not have mud or water and which would safely carry her to her destination. These facilities were all available and provided by defendant. Defendant could not reasonably foresee that plaintiff would choose a way that she now says was unsafe.
Plaintiff cannot free herself from responsibility for her injury. Hedrick v. Akers, 244 N.C. 274, 93 S.E.2d 160.
Affirmed.